Opinion issued May 27, 2021




                                   In The

                              Court of Appeals
                                  For The

                       First District of Texas
                         ————————————
                          NO. 01-19-00335-CV
                        ———————————
 ALICE MARIE GANDY, ADVANTAGE TAX & PRINTING SERVICES,
INCORPORATED, ALICIA ANNETTE PARKS, ALISA WATTS, ALLEN
   RAY WILSON, ALVIN SCALES, ANDREA BARABINO, ANGELA
  SYKES, ANTHONY DILLON, APRIL DENT, AUGUSTINE AARON,
    AUGUSTUS A. MITCHELL, AURURA CHAPMAN, BENNY LEE
 CHANEK, BETTY BOARD, BILLY JEFFERSON, BOBBIE SPENCER,
       BOBBY LEE PHILLIPS, BRANCH OF RIGHTEOUSNESS
 FELLOWSHIP CHURCH, BRENDA J. DARDEN, BRIAN ANTHONY
      BROWN, C & T FAST STOP, INCORPORATED, CARLEAN
   SKINNER, CARLOS CORBITT, CECIL ODOM, JR., CHARLENE
    TONEY, CHARLES ANDREW MONROE, CHARLES EDWARD
  BROWN, CHARLIE SCALES, DR. CHARLOTTE KEYS, CHESTER
      RAY FAWLEY, CHRISTOPHER DANIEL GOLDSBERRY,
 CLARENCE JOSEPH MCNEAL, CLIFF TAYLOR, CRAIG ANTONIO
     HARWELL, CURTIS STALLWORTH, DAISY ODOM, DANEE
  RAQUEL AIKENS, DANIEL C. ARRINGTON, DEXTER TROTTER,
   DIANNE TAYLOR, DORIS HOLDER, DOTS PLAY AND LEARN
   CHILDCARE, LLC, DWAYNE KELVIN BLACKWELL, EDWARD
     EARL THURMOND, EDWARD GRAY, EDWARD KIRKSEY,
  EDWARD MICHAEL SMITH, EICHELBERGER CONSTRUCTION,
  LLC, ELIZABETH S. DENNIS, EMMA JACKSON, ERIC LEONARD
HAYES, ERNEST FORD, JR., ERNEST RUELAND FERNANDEZ, JR.,
ERVIN T. MARSHALL, JR., EUGENE PAJEAUD, FELICIA LONDON,
  FREDERICK EUGENE WALLACE, FRED RILEY, GAIL WARD,
  GILRON TRAVIS, GLORIA DEAN SIPP, GREGORY WILLIAMS,
 HENRIETTA W. THOMPSON, HERBERT WALKER, IMAD JABER,
     JAMES CESSNA, JEANNIE FERRELL, JEFFERY SHANKS,
 JENNIFER HOWARD, JOHN CALHOUN STEWART, JOHN MARK
    O’NEAL, JOHNNY LEDBETTER, JR., JOHNNY R. RATLIFF,
   JOSEPHINE BEATRICE CAMERON RHODES, JULIAN JOHN
RICHARD, KATHLEEN SMITH, KATTIE COFFEY PARTEE, KEITH
    ROGERS, LASHOURN WHITT, LASHUNDA THOMAS F/K/A
     LASHUNDA MOSELY, LADELL MASON, LARRY GREEN,
LASHANDERICK MCCALPINE, LATRICIA MCCARTY, LEKARITA
   ALLEYNE, LENNIE LOUIS VALENTINE, LESTER FAIRLEY,
    LILLIE RUTH MCNAIR, LINDA MORTON, LONNIE BARRY
MEEKS, SR., MARION BROKMEIER, MARY DAWSON WILLIAMS,
    MAXINE MCCANTS, MELISSA WALLIS, MELVIN FIELDS,
   MICHAEL MANSON MCNAIR, ODESSA WILLIAMS, OZELL
    FARMER, PAMELA DENISE SHANKS, PATRICK EDMOND,
   PATRICK GIBSON, PATSY DILLON ROBINS, PHILLIP BUSH,
 PHILLIP WALDRON, RAY JOHNSON, ROBERT EARL PHILLIPS,
  ROBERT SYKES, JR., ROMARO DEMANE MOORE, RONALD J.
 BARABINO, SR., RONALD O. COTTON, ROSEMARY THOMPSON
BETHEA, ROSEMARY HUNT, ROSHAUNDA SHANETTE WALLEY,
RUSSELL BROKMEIER, SANQUANETT ALLEN, SHQUITA SMITH,
   SONYA EDMOND, SONYA STALLWORTH, SUSAN KOCHAN,
 SUSAN MARIE LEWIS, TERRY TYRONE SQUARE, THIS & THAT
    REMODELING & CONSTRUCTION, LLC, TIJUANA LESHA
CHANEY, TIMOTHY JAMES WATTS, TIMOTHY WAYNE GERALD,
     VALERIE WATKINS, VICKIE CARVER, WILLIAM ALVIN
  ORCUTT, WILLIE KEYS, WILLIE TAYLOR, WILLIE THOMAS,
 WYATT BERNARD MCCARTY, YOLANDA HUNT COOPER, AND
                 ZENOLA QUINN, Appellants
                          V.
  ROBERT WILLIAMSON, AS INDEPENDENT EXECUTOR OF THE
ESTATE OF JIMMY GLENN WILLIAMSON, DECEASED, THE ESTATE
OF JIMMY GLENN WILLIAMSON, DECEASED, JIMMY WILLIAMSON,
 P.C., WILLIAMSON & RUSNAK, CYNDI RUSNAK, CYNDI RUSNAK,


                           2
    PLLC, MICHAEL A. POHL, LAW OFFICE OF MICHAEL A. POHL,
                        PLLC, Appellees


                    On Appeal from the Probate Court No. 2
                             Harris County, Texas
                       Trial Court Case No. 459,062-401


                                    OPINION

      Appellants1—135 individuals—challenge the trial court’s rendition of

summary judgment in favor of appellees, Robert Williamson, as independent

executor of the Estate of Jimmy Glenn Williamson, deceased, the Estate of Jimmy

Glenn Williamson, deceased, Jimmy Williamson, P.C., Williamson & Rusnak,

Cyndi Rusnak (“Cyndi”), Cyndi Rusnak, PLLC, Michael A. Pohl (“Michael”), and

Law Office of Michael A. Pohl, PLLC (collectively, “appellees”), in appellants’ suit

against appellees for civil barratry,2 civil conspiracy, aiding and abetting, and breach




1
      We do not list appellants by name in the body of the opinion because of their large
      number.
2
      See generally TEX. GOV’T CODE ANN. § 82.0651. In 2011, the Texas Legislature
      enacted Texas Government Code section 82.0651. See Act of May 5, 2011, 82d
      Leg., R.S., ch. 94, § 2, sec. 82.0651, 2011 Tex. Gen. Laws 534, 535 (amended 2013)
      (current version at TEX. GOV’T CODE ANN. § 82.0651). In 2013, the Texas
      Legislature amended section 82.0651. See Act of May 15, 2013, 83d Leg., ch. 315,
      § 2, sec. 82.0651, 2013 Tex. Gen. Laws 1073, 1074 (current version TEX. GOV’T
      CODE ANN. § 82.0651). The 2013 amendments apply to a suit concerning conduct
      that occurred after September 1, 2013. In their briefing, appellants state that the
      “2011 version,” i.e., the original version, of Texas Government Code section
      82.0651 applies to this case.

                                           3
of fiduciary duty. In four issues, appellants contend that the trial court erred in

granting appellees summary judgment.

      We affirm.

                                     Background3

      On October 16, 2017, fifty-five appellants filed their original petition against

appellees. On December 15, 2017, appellants filed their first amended petition,

which added eighty more appellants to the suit.

      In their first amended petition, appellants alleged that after the Deepwater

Horizon oil spill,4 Jimmy Glenn Williamson (“Jimmy”), a Texas lawyer,

individually and through his law firm, Jimmy Williamson, P.C., “concocted an illicit

barratry scheme . . . by unlawfully soliciting thousands of potential clients to bring

claims against” BP related to the Deepwater Horizon oil spill. Jimmy engaged his

law partner Cyndi, another Texas lawyer, and her law firm, Cyndi Rusnak, PLLC,


3
      To the extent that any of the parties direct this Court to documents attached to their
      briefing that are not otherwise contained in the appellate record, we note that the
      attachment of documents as exhibits or appendices to an appellate brief does not
      constitute a formal inclusion of such documents in the record for appeal, and we
      have not considered matters outside of the record in our review. See McCann v.
      Spencer Plantation Invs., Ltd., No. 01-16-00098-CV, 2017 WL 769895, at *4 n.5
      (Tex. App.—Houston [1st Dist.] Feb. 28, 2017, pet. denied) (mem. op.).
4
      See In re Deepwater Horizon, 739 F.3d 790, 795–96 (5th Cir. 2014) (explaining
      “millions of barrels oil . . . spill[ed] into the Gulf of Mexico” after “[a] 2010
      explosion aboard the Deepwater Horizon, an offshore drilling rig” that was leased
      by British Petroleum Exploration & Production, Inc. (“BP”) and noting after oil spill
      “[n]umerous lawsuits were filed against a variety of entities,” including BP
      (emphasis omitted)).

                                            4
to help him with the barratry scheme, and, together, Jimmy and Cyndi created a

general partnership, Williamson & Rusnak, to practice law. Jimmy and Cyndi also

engaged a third Texas lawyer, Michael, and his law firm, Law Office of Michael A.

Pohl, PLLC, to aid in the barratry scheme. Together they formed a “barratry joint

venture,” with each of them agreeing to “split the profits from any fruits of the

barratry joint venture with 40% of any attorney’s fees derived from the [Deepwater

Horizon] litigation going to [Michael] and 60% going to” Jimmy and Cyndi. Jimmy

and Cyndi “agreed to split their 60% of the fees according to the amount of resources

each put into the cases after [potential clients] had been improperly solicited.”

      In furtherance of the barratry scheme, in April 2012, Michael met with Scott

Walker, who provided consulting, public relations, and marketing services to several

Mississippi companies. Michael told Walker that he and Jimmy sought to obtain

potential clients affected by the Deepwater Horizon oil spill, with a goal of

representing 100 Mississippi companies in their claims against BP.            Michael

conveyed to Walker that he and Jimmy wanted to hire Walker to “provide services

to solicit [potential] clients” with claims against BP related to the Deepwater

Horizon oil spill. Michael told Walker that Jimmy “had worked to secure a 7.8

billion dollar settlement [agreement] with BP,” but Jimmy did not have a lot of

clients to participate in the settlement agreement.




                                          5
      A few days after the meeting between Michael and Walker, Jimmy met with

Walker and told him that “BP had structured [a] settlement [agreement] to include

the whole [S]tate of Mississippi and . . . there were literally thousands of businesses

and individuals who could be targeted for solicitation” to become clients. Because

Michael and Jimmy wanted to hire an additional person “with government contacts,”

“who could obtain governmental entities to file” claims against BP, Walker

introduced Michael and Jimmy to Steve Seymour, who was employed by Diamond

Consulting and who was “a public official in Hancock County, Mississippi.” When

Michael and Jimmy met with Seymour, they told him that they were trying to get

potential clients in Mississippi with claims against BP related to the Deepwater

Horizon oil spill and Jimmy was the “absolute best lawyer in the field in handling

[Deepwater Horizon] oil spill claims.” (Internal quotations omitted.)

      On or about May 19, 2012, Michael and Jimmy met with Walker and

Seymour, and Jimmy “brought a stack of double sided, color flyers promoting the

[legal] services of” Jimmy and Michael. Jimmy and Michael told Walker and

Seymour to “use the flyers in their sales pitches to potential clients in an effort to

sell [clients] on hiring” Jimmy, Michael, and Cyndi for their claims against BP.

Jimmy and Michael instructed Walker and Seymour to call their friends and

acquaintances “to try to get them to hire” Jimmy, Michael, and Cyndi for their claims

related to the Deepwater Horizon oil spill and also “to make cold calls on people and


                                          6
businesses they didn’t know.” Jimmy told Walker and Seymour that he also had a

PowerPoint presentation “to be used to ‘seal the deal’ on potential clients that were

hesitant,” and Jimmy gave Walker and Seymour attorney-client contracts “to be used

for signing up potential clients.” Jimmy instructed Walker and Seymour to have

potential clients sign blank attorney-contracts and then email the signed contracts to

him.

       The specifics of the barratry scheme were also discussed at the May 19, 2012

meeting between Michael, Jimmy, Walker, and Seymour. Michael and Jimmy

explained that Jimmy would decide which groups of potential clients should be

targeted, would decide the barratry scheme’s marketing efforts, would provide

marketing materials to use in soliciting potential clients, and would meet with and

market himself, Jimmy Williamson, P.C., and Cyndi to potential clients with larger

claims against BP. Jimmy stated that he would “handle the overhead expenses[,]

including intake and staffing.” (Internal quotations omitted.) As for Michael, he

would handle Walker’s and Seymour’s compensation. And Cyndi would assist

“with the intake of the [potential clients’] claims, review the claims, terminate any

unsuitable claims, and . . . generally handle the processing of the claims” through

the BP settlement claim process. Cyndi also directed Walker to “go after [potential

clients with] claims that would produce the highest legal fees” and “to market to

[potential] clients in certain geographic locations.” (Internal quotations omitted.)


                                          7
      On or about May 25, 2012, Michael’s law firm, Law Office of Michael A.

Pohl, PLLC, entered into an agreement with Walker, Seymour, and a third person,

Terry Robinson, owner of Robinson Holdings, LLC. Under the agreement, Michael,

on behalf of the barratry scheme, agreed to pay Walker, Seymour, and Robinson—

all non-lawyers—thirty percent of the forty percent of attorney’s fees he was to

receive from the barratry joint venture. Walker, Seymour, and Robinson agreed to

split their thirty percent as follows: twelve percent to Walker, twelve percent to

Seymour, and six percent to Robinson. Over the next month Walker, Seymour, and

Robinson “distributed information about [Jimmy] to hundreds of Mississippians.”

(Internal quotations omitted.)

      Later, Jimmy recruited another individual, Kirk Ladner, to join with Walker

and Seymour, telling Walker, Seymour, and Ladner that they would be

“multi-millionaires.” (Internal quotations omitted.) On July 15, 2012, Michael’s

law firm, Law Office of Michael A. Pohl, PLLC on behalf of the barratry scheme,

signed a new agreement with Walker, Seymour, and Ladner, under which Walker,

Seymour, and Ladner agreed to accept 22.5% of the forty percent of attorney’s fees

that Michael was to receive from the barratry joint venture. This new agreement

also ended the relationship with Robinson.

      According to appellants, Walker, Seymour, and Ladner then formed a

company called Precision Marketing Group, LLC (“Precision Marketing Group”),


                                        8
which was used as the “center of operations” for soliciting potential clients for

Michael, Jimmy, and Cyndi. (Internal quotations omitted.) Michael, Jimmy, and

Cyndi paid for “[t]he lease and furnishing and staff of th[e] company.”

      To advance the barratry scheme, Michael and Jimmy also met Dane Maxwell,

whose company, CMV Investigations, LLC (“CMV Investigations”), provided

lawyers with investigation services. Michael and Jimmy recruited Maxwell and

CMV Investigations to solicit potential clients with claims against BP related to the

Deepwater Horizon oil spill. Maxwell formed a team of contract workers “to make

cold calls on potential clients.” As part of the barratry scheme, Michael and Jimmy

agreed to pay Maxwell $1,000 for each potential client that he and his team signed

up, plus expenses.

      Appellants also alleged that the barratry scheme paid about $5 million in

“barratry pass through money” to Walker, Seymour, and Ladner for them to solicit

potential clients and for them to “accumulate potential clients for” Michael, Jimmy,

and Cyndi. (Internal quotations omitted.) Walker, Seymour, and Ladner, on behalf

of Michael, Jimmy, and Cyndi, used the money they received to solicit potential

clients with claims against BP. The barratry scheme paid Maxwell and CMV

Investigations about $2.47 million for their solicitation of potential clients for

Michael, Jimmy, and Cyndi.




                                         9
      According to appellants, essentially, a “barratry pyramid scheme” was

developed, with Michael, Jimmy, and Cyndi at the top directing the solicitation

efforts for potential clients. As part of this scheme, Michael, Jimmy, and Cyndi

would give money to Walker, Seymour, Ladner, and Maxwell, who would then pay

“case runners [to] work[] below” them.         For instance, if Maxwell and CMV

Investigations received $1,000 from Michael, Jimmy, and Cyndi for a potential

client, Maxwell and CMV Investigations would give a “mid-level runner[]” working

below them, $100 to $250 of the $1,000 for recruiting the potential client. And the

mid-level runner would give a “low-level runner[]” who worked below him, $20 to

$30 of the $100 to $250 if she recruited a potential client while working under the

mid-level runner’s umbrella. In other words, as part of the barratry pyramid scheme,

low-level runners would receive $20 to $30 for each potential client that was

recruited, mid-level runners would receive $100 to $250, less the amount given to

the low-level runner for each potential client that was recruited, and Maxwell and

CMV Investigations would keep the remainder of the $1,000 given to them by

Michael, Jimmy, and Cyndi for each potential client that was recruited.

      Along with providing money, Michael, Jimmy, and Cyndi also instructed

Walker, Seymour, Ladner, and Maxwell as well as other runners to “make cold calls

[on] potential clients” and “to go business to business[] [and] door to door” to contact

potential clients. Michael, Jimmy, and Cyndi told these individuals to tout Jimmy’s


                                          10
experience as a plaintiffs’ lawyer who had participated in the original Deepwater

Horizon litigation and his experience with the BP settlement claim process. Jimmy

provided Walker, Seymour, Ladner, Maxwell, and the runners with promotional

materials to give to potential clients. The information given to potential clients

“always indicated that the potential client could have a lucrative [Deepwater Horizon

oil spill] claim [against BP], which naturally led to [Walker, Seymour, Ladner,

Maxwell, and the runners] presenting the [potential] client with [an attorney-client]

contract” for Michael, Jimmy, and Cyndi. The potential clients did not know that

Walker, Seymour, Ladner, and Maxwell or the runners were marketers, actively

soliciting potential clients on behalf of Michael, Jimmy, and Cyndi or that Michael,

Jimmy, and Cyndi were paying Walker, Seymour, Ladner, Maxwell, or the runners

to solicit and sign-up potential clients on their behalf. Sometimes when Walker,

Seymour, Ladner, Maxwell, or the runners were “not able to close [a] deal with a

potential client,” Jimmy would meet with the potential client and attempt to sign him

or her up.

      Appellants also alleged that one low-level runner, Jacqueline Taylor, was

recruited to solicit clients for Michael, Jimmy, and Cyndi through CMV

Investigations. Taylor owned a beauty salon in Mississippi and was contacted by

Karen Boykin, another runner, “who was targeting small business owners.” Boykin

told Taylor that she had a claim against BP related to the Deepwater Horizon oil spill


                                         11
and persuaded Taylor to hire Michael and Jimmy to file a claim on her behalf. Taylor

completed a blank attorney-client contract that Jimmy had provided to Boykin.

Boykin then told Taylor about the money that she was being paid to solicit potential

clients and gave her the business card of Monica Chaney, a “BP Claims Consultant”

for CMV Investigations. After Taylor called Chaney, Taylor was also hired to solicit

potential clients for Michael, Jimmy, and Cyndi. Chaney told Taylor that Michael

and Jimmy had employed CMV Investigations, and Chaney gave Taylor blank

attorney-client contracts for Williamson & Rusnak and Law Office of Michael A.

Pohl, PLLC.

      According to Taylor, she was trained to target business owners with her

solicitations and “when those claims ran out,” she was told to target farmers and

landowners. Taylor was given a map and “told to focus on particular zones.” She

was paid $20 to $30 for each potential client that she brought in, and Chaney was

paid $100 to $150 for each potential client that Taylor brought in. Taylor would

send Chaney potential clients’ information every week and she was “paid through a

cash card from Wal-Mart.” Taylor was also reimbursed for any expenses associated

with her solicitation of potential clients. Taylor was paid to solicit more than 100

potential clients for Michael, Jimmy, and Cyndi, and she never told the potential

clients that she was being paid to solicit them.




                                          12
      Another runner, Magdalena Santana, was approached by Seymour in July

2012 and recruited by Michael and Jimmy for a “marketing position” that required

her to “find [potential] clients [with claims against BP related to the Deepwater

Horizon oil spill] and sign them up” to be represented legally by Michael, Jimmy,

and Cyndi. (Internal quotations omitted.) According to Santana, her position

required her “to make cold calls on business owners and managers to try to get them

to sign blank [attorney-client] contracts with [Michael] and [Jimmy].” (Internal

quotations omitted.) Santana was paid $250 for each potential client that she “signed

up.” (Internal quotations omitted.) Santana received payment through Precision

Marketing Group, and Michael told Santana that he could not pay her directly for

her solicitation efforts because “it was illegal for him to pay [her] directly, and that’s

why the money had to go through some company.” (Alteration in original) (Internal

quotations omitted.)

      As for potential clients, Michael told Santana to “target businesses in the

high-paying settlement zones[,] such as beachfront properties, hotels, taxi

companies, commercial fisherman, nightclubs, and other tourism businesses.”

(Internal quotations omitted.)      Jimmy instructed Santana “to go business to

business[] [and] door to door asking people if they had losses from the [Deepwater

Horizon] oil spill.” (Internal quotations omitted.) Jimmy, like Michael, also told

Santana to “target businesses in high paying [settlement] zones and in tourism zones,


                                           13
since they were getting [higher] payouts” from the BP settlement claims process.

(Internal quotations omitted.) And she was told “to target churches because they

were easy as they didn’t have to provide tax returns.” (Internal quotations omitted.)

If she had trouble signing up a “big fish” as a potential client, then Michael and

Jimmy would visit that potential client personally. (Internal quotations omitted.)

      Appellants also alleged that Santana was given a map showing the

high-paying settlement zones, and, like other runners, she was given a binder with

blank attorney-client contracts for Michael, Jimmy, and Cyndi and pamphlets with

Jimmy’s name on them to distribute to potential clients. And Santana was emailed

blank attorney-client contracts for Michael and Jimmy.

      Santana solicited seventy-seven potential clients in her first week in her

“marketing position” and she was “paid bonuses personally” by Jimmy for signing

up “the big fish clients.” (Internal quotations omitted.) Michael and Jimmy both

knew that Santana was “cold-calling businesses to get [potential clients with

Deepwater Horizon oil spill] claims” against BP, and Michael and Jimmy gave

Santana “specific instructions to knock on doors to drum up clients for them.”

(Internal quotations omitted.) In total, Santana signed up 1,500 potential clients for

Michael and Jimmy and none of them were her friends, family members, or

colleagues. After Santana solicited potential clients for Michael, Jimmy, and Cyndi,




                                         14
Michael would meet her at a restaurant to sign the attorney-client contracts that she

had obtained from potential clients.

      According to appellants, by the end of 2012, up to ten thousand individuals

had been improperly solicited through Michael, Jimmy, and Cyndi’s barratry

scheme. At that time, Jimmy and Cyndi informed Michael that Jimmy wanted to

stop participating in the scheme. But Michael continued to fund and operate the

barratry scheme on his own, and he directed Walker, Seymour, Ladner, and the

runners to send any new potential clients only to him. Michael handled the claims

of these potential clients as a partner of Pohl & Berk, LLP (“Pohl & Berk”). Pohl &

Berk also accepted some of the potential clients that the original barratry joint

venture had rejected, and Michael handled other claims related to the Deepwater

Horizon oil spill on his own, through his law firm, or as a joint venture with other

law firms.

      Appellants also alleged that in April 2013, Walker learned that he was under

investigation by federal authorities, unrelated to the barratry scheme, and Michael,

Jimmy, and Cyndi then became fearful that their barratry scheme would be

discovered. Thus, “[i]n an effort to distance themselves from [any] misconduct,

[they] decided to belatedly decline or [to] terminate representation of the[ir]

improperly solicited” clients. Beginning in May 2013 and continuing on, Michael,

Jimmy, and Cyndi terminated the attorney-client relationship with about 8,000


                                         15
improperly solicited clients through letters. The letters sent by Michael, Jimmy, and

Cyndi, “gave the impression that [they] were terminating the[ir] representation [of a

client] either because the client’s claim was no[t] good or because of the client’s

fault.” Michael, Jimmy, and Cyndi worded the letters to discourage their former

clients from seeking new legal representation because they feared that the barratry

scheme would be discovered. Because Michael, Jimmy, and Cyndi owed their

clients fiduciary duties, the clients believed that their claims against BP related to

the Deepwater Horizon oil spill were not worth pursing or that they could not

proceed on their claims. A “majority of [the] terminated clients” were dissuaded

from pursuing their claims against BP by Michael, Jimmy, and Cyndi, making them

unable to collect substantial awards through the BP settlement claims process.

Additionally, some terminated clients were barred from bringing their otherwise

viable claims against BP because certain deadlines passed soon after Michael,

Jimmy, and Cyndi terminated their representation of their former clients.

      According to appellants, in 2017, Michael, Jimmy, and Cyndi’s terminated

clients first learned of the barratry scheme devised by Michael, Jimmy, and Cyndi.

Yet, Jimmy still had his assistant, Brenda Kellen, make calls to the terminated clients

in 2017, advising those clients that any claims of barratry against Michael, Jimmy,

or Cyndi were a “scam.” (Internal quotations omitted.)




                                          16
      Appellants’ first amended petition contains additional allegations for each

individual appellant about the solicitation of that appellant in connection with the

alleged barratry scheme. For instance, as to Alice Marie Gandy, the petition states

that Gandy, a hair stylist and beauty salon owner, “received an unsolicited phone

call from a woman calling to solicit her on behalf of” Michael, Jimmy, and Cyndi.

“The primary purpose of the personal solicitation was to obtain business for”

Michael, Jimmy, and Cyndi and to “advertise their services.” “The solicitor was

paid (or offered payment) by [Michael], [Jimmy], and[] [Cyndi] to solicit

employment.” Gandy did not have a previous attorney-client or family relationship

with the solicitor or with Michael, Jimmy, or Cyndi. “The woman [who called

Gandy] told her that she was eligible to receive a settlement because she owned a

business that was losing profits and that [Michael, Jimmy, and Cyndi] could file a

claim on [Gandy’s] behalf against BP” related to the Deepwater Horizon oil spill.

According to appellants, each appellant was improperly solicited in connection with

Michael’s, Jimmy’s, and Cyndi’s barratry scheme.

      In their first amended petition, appellants brought claims against appellees for

civil barratry,5 civil conspiracy, and aiding and abetting.6 As to their civil barratry


5
      See Act of May 5, 2011, 82d Leg., R.S., ch. 94, § 2, sec. 82.0651(a), (b), 2011 Tex.
      Gen. Laws 534, 535 (amended 2013).
6
      Appellants also brought negligence claims, in the alternative, against appellants,
      which they later non-suited.

                                           17
claims, appellants alleged that appellees, with the intent to obtain an economic

benefit, violated several provisions of Texas Penal Code section 38.12, which

prohibits barratry,7 and Texas Disciplinary Rule of Professional Conduct 7.03

concerning barratry.8 According to appellants, appellees engaged in improper

solicitation of potential clients and procured contracts for legal services, or

employment, as a result.

      As for their civil conspiracy and aiding and abetting claims, appellants alleged

that appellees were “members of a combination of two or more persons,” “[t]he

object of the combination was to accomplish an unlawful purpose by unlawful

means,” i.e., the improper solicitation of appellants and other persons, and,

      [t]he members . . . had a meeting of the minds on the object or course
      of action[:] (1) to pay, give or offer a person money to solicit
      employment on behalf of [appellees]; (2) in knowingly financing the
      commission of barratry and solicitation in violation of the laws of
      Texas; [(3)] by investing funds [appellees] knew or believed were
      intended to further the commission of barratry and/or; (4) in knowingly
      accepting employment within the scope of a person’s license as an
      attorney that violates the laws of Texas concerning barratry.



7
      See TEX. PENAL CODE ANN. § 38.12(a)(4), (b).
8
      See TEX. DISCIPLINARY RULES PROF’L CONDUCT R. 7.03(a)–(d), reprinted in TEX.
      GOV’T CODE ANN., tit. 2, subtit. G, appl. A. Appellants alleged that appellees
      violated “the[] rule[] by paying or offering to pay non-lawyers millions of dollars to
      solicit and refer prospective clients to them for representation in the [Deepwater
      Horizon] litigation obtained through improper solicitation and accepting
      employment procured as a result of this barratry.” Appellants were all persons who
      were improperly solicited by conduct that violated Texas Disciplinary Rule of
      Professional Conduct 7.03.

                                            18
Appellees committed an unlawful, overt act in furtherance of the barratry and

improper solicitation, and appellees were jointly and severally liable for each other’s

violations of the Texas Penal Code, Texas Government Code section 82.0651, and

the Texas Disciplinary Rules of Professional Conduct, all of which prohibit barratry.

      Appellees answered,9 generally denying the allegations in appellants’ petition

and asserting certain affirmative defenses, including that appellants’ claims were

barred by the applicable statute of limitations.

      Appellees then moved for partial summary judgment on appellant’s civil

barratry, civil conspiracy, and aiding and abetting claims,10 arguing that they were

entitled to judgment as a matter of law because appellants’ civil barratry claims were

barred by either a two-year statute of limitations or a four-year statute of limitations

and neither the discovery rule, the Hughes11 tolling doctrine, the doctrine of

fraudulent concealment, nor the continuing-tort doctrine applied to appellants’

claims.   Further, because appellants’ civil barratry claims were time barred,

appellees argued that appellants’ civil conspiracy and aiding and abetting claims

were also time barred as they were derivative of the civil barratry claims.



9
      Appellees filed separate answers. The appellate record contains these answers as
      well as any amended answers.
10
      Appellees did not move for summary judgment on appellants’ then-pending
      alternative negligence claims.
11
      See Hughes v. Mahaney & Higgins, 821 S.W.2d 154 (Tex. 1991).

                                          19
      Appellees attached certain exhibits to their motion, including the affidavits of

Cyndi and Michael and a copy of a “Contract of Employment” listing Michael and

Jimmy as parties to the agreement. The summary-judgment evidence shows that the

last time that any appellants signed a representation agreement or an attorney-client

contract12 related to their claims against BP for the Deepwater Horizon oil spill was

in May 2013. Thus, appellees asserted that appellants’ civil barratry claims would

have accrued on or before the date each appellant signed a representation agreement

or an attorney-client contract with appellees, with the latest date being in May 2013.

      In their response to appellees’ partial-summary-judgment motion, appellants

argued that appellees were not entitled to judgment as a matter of law on their civil

barratry claims because a four-year statute of limitations applied, appellees did not

establish when each appellant’s civil barratry claim accrued, appellees did not negate

the application of the discovery rule, which tolls the statute of limitations until a

plaintiff discovers or should have discovered the facts establishing the elements of

her cause of action, and the Hughes and McClung13 tolling doctrines applied to

appellants’ civil barratry claims. Appellants also argued that because their civil

barratry claims were not time barred, their civil conspiracy and aiding and abetting


12
      The representation agreement or attorney-client contract also includes a power of
      attorney.
13
      See McClung v. Johnson, 620 S.W.2d 644 (Tex. App.—Dallas 1981, writ ref’d
      n.r.e.).

                                          20
claims were also not time barred. Appellants attached certain exhibits to their

response.

      In their reply, appellees asserted that appellants’ civil barratry claims accrued

when the alleged improper solicitation occurred, appellants pleaded that the

solicitation occurred before the execution on any representation agreements or

attorney-client contracts signed by appellants, and appellants signed representation

agreements or attorney-client contracts more than four years before appellants sued

appellees for civil barratry. Appellees also asserted that the discovery rule did not

apply to appellants’ civil barratry claims, and even if it did, the statute of limitations

would not be tolled beyond the date that appellants executed their representation

agreement or attorney-client contracts because they knew or should have known the

facts that made the basis of their civil barratry claims before executing those

documents. Appellees reiterated that appellants could not rely on the Hughes tolling

doctrine to assert that their claims were not time barred.

      The trial court granted appellees partial summary judgment on appellants’

civil barratry, civil conspiracy, and aiding and abetting claims “based on [appellees’]

statute of limitations defense” and dismissed those claims.




                                           21
      Meanwhile,      before    the   trial    court’s   ruling   on    appellees’    initial

partial-summary-judgment motion, appellants filed a third amended petition,14

alleging, for the first time, breach of fiduciary duty claims against appellees.15 As

to their breach of fiduciary duty claims, appellants alleged that a fiduciary

relationship existed between “some” appellants and appellees and appellees owed

those appellants the following fiduciary duties: the duty to act with loyalty and

utmost good faith; the duty to act with absolute perfect candor, openness, and

honestly, and without deception or concealment, no matter how slight; the duty to

refrain from self-dealing, which extended to dealings with persons whose interests

were closely identified with those of the fiduciary; the duty to act with integrity of

the strictest kind; the duty of fair, honest dealing; the duty of full disclosure, that is,

the duty not to conceal matters that might influence a fiduciary to act in a matter that

was prejudicial to appellants; the duty to represent appellants with undivided loyalty;

and the duty to make full and fair disclosure of every facet regarding the matters

material to the representation. Further, according to appellants, appellees knowingly


14
      The record does not contain a second amended petition, nor does it reflect that one
      was ever filed. It appears that appellants filed their original petition on October 16,
      2017, their first amended petition on December 15, 2017, and a third amended
      petition on June 8, 2018. Because appellants titled their June 8, 2018 petition as
      their “Third Amended Petition,” we refer to it as such.
15
      Because appellants’ third amended petition was filed before the trial court’s ruling
      on appellees’ motion for partial summary judgment, it continued to allege
      appellants’ previously asserted civil barratry, civil conspiracy, aiding and abetting,
      and alternative negligence claims against appellees.

                                              22
and intentionally breached the above fiduciary duties by concealing that they had

obtained the right to represent appellants through improper solicitation methods—

the barratry joint venture or the barratry scheme. And appellees benefitted from their

breach by obtaining attorney’s fees from appellants and by concealing the improper

solicitation so that they could argue here that the statute of limitations barred

appellants’ civil barratry claims.

      As to damages, appellants, in their third amended petition, sought damages

under Texas Government Code section 82.0651, exemplary damages based on

appellees’ intentional breach of their fiduciary duty, and the “disgorgement,

forfeiture and repayment of all monies, fees and expenses paid to [appellees] as a

result of [appellees’] procurement of agreements and receipt of attorney’s fees in

violation of the laws and rules prohibiting barratry and for [appellees’] breach of

fiduciary duty.”

      Appellees then moved for partial summary judgment16 on appellants’ breach

of fiduciary duty claims, arguing that they were entitled to judgment as a matter of

law because appellants’ breach of fiduciary duty claims were barred by the

applicable four-year statute of limitations, appellants’ breach of fiduciary duty

claims were “just a recast of [appellants’] time-barred [civil] barratry claims,” the

Hughes tolling doctrine did not apply to appellants’ breach-of-fiduciary-duty claims,

16
      Appellants’ alternative negligence claims were still pending at the time.

                                           23
and appellants could not recover as damages the $10,000 civil barratry penalty

provided for by Texas Government Code section 82.0651. Appellants attached

certain exhibits to their motion, including the affidavits of Cyndi and Michael and a

copy of the “Contract of Employment” listing Michael and Jimmy as parties to the

agreement.

      In their response to appellees’ partial-summary-judgment motion, appellants

asserted that their breach-of-fiduciary-duty claims were not time barred, their claims

did not accrue until June 26, 2018 because they did not suffer a legal injury as a

result of any breach of fiduciary duty until the trial court dismissed appellants’ civil

barratry claims against appellees, the discovery rule applied to appellants’ claims,

the Hughes and McClung tolling doctrines applied to toll the applicable statute of

limitations, and appellees were “not entitled to summary judgment on [appellants’]

claim[s] for” the civil barratry penalty.

      The trial court, without specifying the grounds, granted appellees partial

summary judgment on appellants’ breach-of-fiduciary-duty claims and dismissed

those claims. After appellants non-suited their remaining alternative negligence

claims, the trial court dismissed the negligence claims and entered a final

judgment.17




17
      See Park Place Hosp. v. Estate of Milo, 909 S.W.2d 508, 510 (Tex. 1995).

                                            24
                               Standard of Review

      We review a trial court’s decision to grant summary judgment de novo. Tex.

Mun. Power Agency v. Pub. Util. Comm’n of Tex., 253 S.W.3d 184, 192 (Tex. 2007);

Valence Operating Co. v. Dorsett, 164 S.W.3d 656, 661 (Tex. 2005). In conducting

our review, we take as true all evidence favorable to the non-movant, and we indulge

every reasonable inference and resolve any doubts in the non-movant’s favor.

Valence Operating, 164 S.W.3d at 661; Provident Life & Accident Ins. Co. v. Knott,

128 S.W.3d 211, 215 (Tex. 2003). If a trial court specifies the ground on which the

motion for summary judgment was granted, we should consider whether the trial

court correctly granted summary judgment on that basis. See Cincinnati Life Ins.

Co. v. Cates, 927 S.W.2d 623, 626 (Tex. 1996); Primo v. Garza, No.

01-14-00480-CV, 2015 WL 777999, at *1 (Tex. App.—Houston [1st Dist.] Feb. 24,

2015, no pet.) (mem. op.). In the interest of judicial economy, we may also consider

other grounds that the movant preserved for review and the trial court did not rule

on. See Cates, 927 S.W.2d at 626; Primo, 2015 WL 777999, at *1. If the trial court

grants summary judgment without specifying the grounds for granting the motion,

we must uphold the trial court’s judgment if any of the asserted grounds are

meritorious. Beverick v. Koch Power, Inc., 186 S.W.3d 145, 148 (Tex. App.—

Houston [1st Dist.] 2005, pet. denied).




                                          25
      To prevail on a summary-judgment motion, a movant has the burden of

establishing that he is entitled to judgment as a matter of law and there is no genuine

issue of material fact. TEX. R. CIV. P. 166a(c); Cathey v. Booth, 900 S.W.2d 339,

341 (Tex. 1995). When a defendant moves for summary judgment, he must either

(1) disprove at least one essential element of the plaintiff’s cause of action or

(2) plead and conclusively establish each essential element of his affirmative

defense, thereby defeating the plaintiff’s cause of action. Cathey, 900 S.W.2d at

341; Yazdchi v. Bank One, Tex., N.A., 177 S.W.3d 399, 404 (Tex. App.—Houston

[1st Dist.] 2005, pet. denied). Once the defendant meets his burden, the burden shifts

to the plaintiff, the non-movant, to raise a genuine issue of material fact precluding

summary judgment. See Centeq Realty, Inc. v. Siegler, 899 S.W.2d 195, 197 (Tex.

1995); Transcon. Ins. Co. v. Briggs Equip. Tr., 321 S.W.3d 685, 691 (Tex. App.—

Houston [14th Dist.] 2010, no pet.). The evidence raises a genuine issue of fact if

reasonable and fair-minded fact finders could differ in their conclusions in light of

all the summary-judgment evidence. Goodyear Tire & Rubber Co. v. Mayes, 236

S.W.3d 754, 755 (Tex. 2007).

                                   Civil Barratry

      In their first issue, appellants argue that the trial court erred in granting

appellees summary judgment on their civil barratry claims because a four-year

statute of limitations applies to civil barratry claims brought under Texas


                                          26
Government Code section 82.0651(a) and the trial court erred in not applying either

the discovery rule or the Hughes and McClung tolling doctrines to appellants’ civil

barratry claims.

      “Barratry is the solicitation of employment to prosecute or defend a claim with

intent to obtain a personal benefit.” State Bar of Tex. v. Kilpatrick, 874 S.W.2d 656,

658 n.2 (Tex. 1994); Nguyen v. Watts, 605 S.W.3d 761, 773 (Tex. App.—Houston

[1st Dist.] 2020, pet. filed); see also Neese v. Lyon, 479 S.W.3d 368, 376 (Tex.

App.—Dallas 2015, no pet.) (“The ordinary meaning of barratry is vexatious

incitement to litigation, especially by soliciting potential legal clients.” (citing

Barratry, BLACK’S LAW DICTIONARY (10th ed. 2014))). Barratry is a criminal

offense under Texas Penal Code section 38.12. See TEX. PENAL CODE ANN. § 38.12;

see also State v. Mays, 967 S.W.2d 404, 408–09 (Tex. Crim. App. 1998) (“Barratry

by solicitation has been criminalized in the State of Texas since 1901, when the

[Texas] [P]enal [C]ode was amended to outlaw the fomenting of litigation by

attorneys at law by soliciting employment.” (internal quotations omitted)); Neese,

473 S.W.3d at 376 (noting barratry “has long been a crime in Texas”).

      Texas law also provides a private right of action for barratry for a client or a

person solicited by conduct violating Texas Penal Code section 38.12(a) and (b)18 or



18
      See TEX. PENAL CODE ANN. § 38.12(a), (b) (“Barratry and Solicitation of
      Professional Employment”).

                                         27
rule 7.03 of the Texas Disciplinary Rules of Professional Conduct of the State Bar

of Texas,19 regarding barratry by attorneys and other persons. See TEX. GOV’T CODE

ANN. § 82.0651 (current version, as amended in 2013); Sullo & Bobbit P.L.L.C. v.

Abbott, 536 Fed. Appx. 473, 474–76 (5th Cir. 2013) (“The civil barratry

statute . . . provides that persons who are solicited by lawyers in a manner prohibited

by law or ethics rules may file a civil action against the person who committed

barratry . . . .”); Neese, 479 S.W.3d at 376 (noting criminal prohibition of barratry is

found in Texas Penal Code Chapter 38 and Texas Disciplinary Rule of Professional

Conduct 7.03 addresses barratry); James v. Calkins, 446 S.W.3d 135, 149 (Tex.

App.—Houston [1st Dist.] 2014, pet. denied) (“Section 82.0651 of the [Texas]

Government Code provides for civil liability for prohibited barratry.”); see also TEX.

GOV’T CODE ANN. § 82.065(c).20 In 2011, the Texas Legislature enacted Texas


19
      See TEX. DISCIPLINARY RULES PROF’L CONDUCT R. 7.03 (“Prohibited Solicitations
      and Payments”).
20
      In 1989, the Texas Legislature enacted Texas Government Code section 82.065
      which, at the time, addressed contingency-fee agreements and barratry. See Act of
      May 27, 1989, 71st Leg., R.S., ch. 866, § 3, sec. 82.065, 1989 Tex. Gen. Laws 3855,
      3857 (amended 2011 and 2013) (current version at TEX. GOV’T CODE ANN.
      § 82.065); see also Gauthia v. Arnold & Itkin, L.L.P., No. 01-19-00143-CV, 2020
      WL 5552458, at *2 & nn.4–5 (Tex. App.—Houston [1st Dist.] Sept. 17, 2020, no
      pet.) (mem. op.). Before section 82.065’s enactment, Texas law did not recognize
      any private right of action for barratry for a client who had been improperly
      solicited. See Neese v. Lyon, 479 S.W.3d 368, 378–82 (Tex. App.—Dallas 2015,
      no pet.); see also Nguyen v. Watts, 605 S.W.3d 761, 774–75 (Tex. App.—Houston
      [1st Dist.] 2020, pet. filed). After section 82.065 was amended, it was not limited
      to the commission of barratry in the context of contingency-fee agreements. The
      current version of section 82.065 addresses barratry and “[a]ny contract for legal
      services.” TEX. GOV’T CODE ANN. § 82.065(b); see also Holliday v. Gray, No.
                                          28
Government Code section 82.0651, which contained the following relevant21

provisions:

      (a) A client may bring an action to void a contract for legal services
      that was procured as a result of conduct violating the laws of this [S]tate
      or the Texas Disciplinary Rules of Professional Conduct of the State
      Bar of Texas regarding barratry by attorneys or other persons.

      (b) A client who prevails in an action under [s]ubsection (a) shall
      recover from any person who committed barratry:

              (1) all fees and expenses paid to that person under the
              contract;

              (2) the balance of any fees and expenses paid to any other
              person under the contract, after deducting fees and expenses
              awarded based on a quantum meruit theory as provided by
              [Texas Government Code] [s]ection 82.065(c);

              (3)    actual damages caused by the prohibited conduct; and

              (4)    reasonable and necessary attorney’s fees.

      ....

      (e) This section shall be liberally construed and applied to promote
      its underlying purposes, which are to protect those in need of legal
      services against unethical, unlawful solicitation and to provide efficient
      and economical procedures to secure that protection.


      05-18-01146-CV, 2020 WL 1969503, at *6 n.2 (Tex. App.—Dallas Apr. 24, 2020,
      pet. denied) (mem. op.) (noting original version of section 82.065 provided private
      right of action related only to contingency-fee agreements, but current version
      applies to any contract for legal services).
21
      As previously noted, appellants, in their briefing, state that their civil barratry claims
      are brought under the original version of Texas Government Code section
      82.0651(a), as enacted in 2011. See, e.g., Neese, 479 S.W.3d at 377 n.3 (noting
      2013 amendments to section 82.0651 did not apply to case).

                                              29
Act of May 5, 2011, 82d Leg., R.S., ch. 94, § 2, sec. 82.0651(a), (b), (e), 2011 Tex.

Gen. Laws 534, 535 (amended 2013) (current version at TEX. GOV’T CODE ANN.

§ 82.0651); see also Neese, 479 S.W.3d at 377, 382–83, 385 (noting section 82.0651,

as written above, applied to conduct that occurred from September 1, 2011 to August

31, 2013 and explaining Texas Legislature amended section 82.0651 in 2013).22

Thus, under Texas Government Code section 82.0651(a) and (b), clients, such as



22
      In 2013, the Texas Legislature amended the original version of Texas Government
      Code section 82.0651, including sections (a) and (b), which now provide:
                (a)     A client may bring an action to void a contract for legal
             services that was procured as a result of conduct violating [s]ection
             38.12(a) or (b), Penal Code, or [r]ule 7.03 of the Texas Disciplinary
             Rules of Professional Conduct of the State Bar of Texas, regarding
             barratry by attorneys or other persons, and to recover any amount that
             may be awarded under [s]ubsection (b). A client who enters into a
             contract described by this subsection may bring an action to recover
             any amount that may be awarded under [s]ubsection (b) even if the
             contract is voided voluntarily.
                (b)     A client who prevails in an action under [s]ubsection (a)
             shall recover from any person who committed barratry:
                   (1)    all fees and expenses paid to that person under the
                   contract;
                   (2)   the balance of any fees and expenses paid to any other
                   person under the contract, after deducting fees and expenses
                   awarded based on a quantum meruit theory as provided by
                   [Texas Government Code] [s]ection 82.065(c);
                   (3)     actual damages caused by the prohibited conduct;
                   (4)     a penalty in the amount of $10,000; and
                   (5)     reasonable and necessary attorney’s fees.
       Act of May 15, 2013, 83d Leg., ch. 315, § 2, sec. 82.0651(a), (b), 2013 Tex. Gen.
       Laws 1073, 1074 (current version TEX. GOV’T CODE ANN. § 82.0651(a), (b)).

                                           30
appellants, may bring an action to void a contract for legal services that was procured

as a result of conduct that violated the laws of the State of Texas or the Texas

Disciplinary Rules of Professional Conduct regarding barratry, and, should those

clients prevail, they are entitled to recover all fees and expenses paid under the

barratrous contract to the person who committed barratry, plus other remedies such

as actual damages caused by the barratry and attorney’s fees incurred in the

prosecution of a barratry action. See Act of May 5, 2011, 82d Leg., R.S., ch. 94, § 2,

sec. 82.0651(a), (b), 2011 Tex. Gen. Laws 534, 535 (amended 2013); Neese, 479

S.W.3d at 382–83, 385.

      A.     Statute of Limitations and Accrual

      Fifty-five appellants filed suit against appellees on October 16, 2017, alleging

claims for civil barratry under the original version of Texas Government Code

section 82.0651(a). About two months later, on December 15, 2017, appellants filed

their first amended petition, adding eighty more appellants and continuing to allege

civil barratry claims against appellees under section 82.0651(a).

      The trial court granted appellees summary judgment on appellants’ civil

barratry claims “based on [appellees’] statute of limitations defense.” See Cates,

927 S.W.2d at 626 (if trial court specifies ground on which summary judgment was

granted, we should consider whether trial court correctly granted summary judgment

on that basis). It is an affirmative defense that a statute of limitations bars a claim.


                                          31
TEX. R. CIV. P. 94. Appellants and appellees disagree as to whether a two-year

statute of limitations or a four-year statute of limitations applies to appellants’ civil

barratry claims brought under the original version of Texas Government Code

section 82.0651(a).

      As we have recognized, Texas Government Code section 82.0651 does not

have an express statute of limitations period to be applied to a civil barratry claim.

See Nguyen, 605 S.W.3d at 780; see also Act of May 5, 2011, 82d Leg., R.S., ch.

94, § 2, sec. 82.0651, 2011 Tex. Gen. Laws 534, 535 (amended 2013); In re

Rosenthal & Watson, P.C., 612 B.R. 507, 563 (Bankr. W.D. Tex. 2020) (“There is

no specific statute of limitations for bringing a civil barratry claim in Texas.”). Yet

we have held that a two-year statute of limitations applies to civil barratry claims

brought under either the current version of section 82.0651(c) or the original version

of section 82.0651(c), as enacted in 2011. See Nguyen, 605 S.W.3d at 780–81

(explaining whether Court applied “the 2011 or [the] 2013 version” of section

82.0651(c), “the outcome or analysis of th[e] case” was unchanged); see also TEX.

CIV. PRAC. & REM. CODE § 16.003(a) (“Two-Year Limitations Period”); Williams v.

Khalaf, 802 S.W.2d 651, 654 (Tex. 1990) (holding for tort not expressly governed

by statute of limitations, we presume tort is “a trespass” that is covered by two-year

statute of limitations of section 16.003(a) (internal quotations omitted)). This may

indicate that a two-year statute of limitations should apply to all civil barratry claims


                                           32
brought under the original version of Texas Government Code section 82.0651,

including a claim under the original version of section 82.0651(a). See Jaster v.

Comet II Constr., Inc., 382 S.W.3d 554, 561 (Tex. App.—Austin 2012) (cautioning

against statutory interpretation that would require courts to parse nature of

undeveloped claims with potentially case-dispositive results), aff’d, 438 S.W.3d 556

(Tex. 2014). But this Court was not asked to determine in Nguyen whether a

two-year or four-year statute of limitations applied to a civil barratry claim brought

under either the current version or the original version of Texas Government Code

section 82.0651(a).

      We note that our sister appellate court has held that a four-year statute of

limitations applies to civil barratry claims brought under the original version of

Texas Government Code section 82.065(b).23 See Neese, 479 S.W.3d at 383–84.

And we have agreed, following Neese, that civil barratry claims brought under the

original version of Texas Government Code section 82.065(b) are governed by a

four-year statute of limitations.       See Gauthia v. Arnold & Itkin, L.L.P., No.

01-19-00143-CV, 2020 WL 5552458, at *7 (Tex. App.—Houston [1st Dist.] Sept.



23
      The original version of Texas Government Code section 82.065(b), enacted in 1989,
      provided: “A contingent fee contract for legal services is voidable by the client if it
      is procured as a result of conduct violating the laws of this [S]tate or the Disciplinary
      Rules of the State Bar of Texas regarding barratry by attorneys or other persons.”
      See Act of May 27, 1989, 71st Leg., R.S., ch. 866, § 3, sec. 82.065(b), 1989 Tex.
      Gen. Laws 3855, 3857 (amended 2011 and 2013).

                                             33
17, 2020, no pet.) (mem. op.). Thus, this could signify that a four-year statute of

limitations should apply to civil barratry claims brought under the original version

Texas Government Code section 82.0651(a) because both section 82.065(b) and

section 82.0651(a) address barratry claims filed by a client when an attorney-client

contract has been signed. See, e.g., In re Rosenthal & Watson, P.C., 612 B.R. at 563

(relying on Neese in applying four-year statute of limitations to civil barratry claim

under Texas law).     And after section 82.065(b) was amended by the Texas

Legislature in 2011 to remove its application to only contingency-fee contracts, the

2011 amended provision is much like the original version of Texas Government

Code section 82.0651(a) that is at issue in this case. Compare Act of May 5, 2011,

82d Leg., R.S., ch. 94, § 2, sec. 82.0651(a), 2011 Tex. Gen. Laws 534, 535 (amended

2013) (“A client may bring an action to void a contract for legal services that was

procured as a result of conduct violating the laws of this [S]tate or the Texas

Disciplinary Rules of Professional Conduct of the State Bar of Texas regarding

barratry by attorneys or other persons.”), with Act of May 5, 2011, 82d Leg., R.S.,

ch. 94, § 1, sec. 82.065(b), 2011 Tex. Gen. Laws 534, 534 (amended 2013) (“Any

contract for legal services is voidable by the client if it is procured as a result of

conduct violating the laws of this [S]tate or the Texas Disciplinary Rules of

Professional Conduct of the State Bar of Texas regarding barratry by attorneys or

other persons.”).


                                         34
      Here, we need not determine whether a two-year or four-year statute of

limitations applies to a civil barratry claim brought under the original version of

Texas Government Code section 82.0651(a), as enacted in 2011, because appellees

assert, as they did in the trial court, that even if a four-year statute of limitations

applies to appellants’ civil barratry claims those claims are still time barred.

      Appellees, as the parties asserting the affirmative defense of statute of

limitations and as the movants for summary judgment, bore the burden of

establishing as a matter of law that appellants’ civil barratry claims were time barred.

See KPMG Peat Marwick v. Harrison Cty. Houston Fin. Corp., 988 S.W.2d 746,

748 (Tex. 1999); Richardson v. Allstate Tex. Lloyd’s, 235 S.W.3d 863, 865 (Tex.

App.—Dallas 2007, no pet.). To do so, appellees must have (1) conclusively proven

when the cause of action accrued and (2) negated the discovery rule if it applied and

had been pleaded or otherwise raised. KPMG Peat Marwick, 988 S.W.2d at 748;

see also Nguyen, 605 S.W.3d at 782. If appellees established that the statute of

limitations barred appellants’ civil barratry claims, appellants were required to

adduce summary-judgment proof raising a fact issue in avoidance of the statute of

limitations. See KPMG Peat Marwick, 988 S.W.2d at 748.

      A cause of action accrues and the statute of limitations begins to run when

(1) the allegedly wrongful act was committed and caused an injury or (2) when the

facts come into existence that authorize a party to seek a judicial remedy. United


                                          35
Healthcare Servs., Inc. v. First St. Hosp. LP, 570 S.W.3d 323, 335 (Tex. App.—

Houston [1st Dist.] 2018, pet. denied); see also Gauthia, 2020 WL 5552458, at *6.

This is true even if all resulting damages have not yet occurred. Schlumberger Tech.

Corp. v. Pasko, 544 S.W.3d 830, 834 (Tex. 2018); see also Gauthia, 2020 WL

5552458, at *6. Determining the accrual date is a question of law. Knott, 128

S.W.3d at 221; see also Gauthia, 2020 WL 5552458, at *6.

      Since its 2011 enactment, the purpose of the Texas Government Code section

82.0651 has been “to protect those in need of legal services against unethical,

unlawful solicitation and to provide efficient and economical procedures to secure

that protection.” Act of May 5, 2011, 82d Leg., R.S., ch. 94, § 2, sec. 82.0651(e),

2011 Tex. Gen. Laws 534, 535 (amended 2013); see also Nguyen, 605 S.W.3d at

782. Consistent with this purpose, a person, including a client, has the right to be

free from solicitation that violates the laws of the State of Texas or the Texas

Disciplinary Rules of Professional Conduct regarding barratry. See Nguyen, 605

S.W.3d at 782–83; see also Act of May 5, 2011, 82d Leg., R.S., ch. 94, § 2, sec.

82.0651, 2011 Tex. Gen. Laws 534, 535 (amended 2013). It also necessarily follows

that a plaintiff suffers a “legal injury” under Texas Government Code section

82.0651(a) when she is solicited through improper conduct that violates the laws of

the State of Texas or the Texas Disciplinary Rules of Professional Conduct regarding

barratry. See Nguyen, 605 S.W.3d at 782–83 (internal quotations omitted); see also


                                        36
Murphy v. Campbell, 964 S.W.2d 265, 270 (Tex. 1997) (defining “legal injury” as

“an injury giving cause of action by reason of its being an invasion of a plaintiff’s

right” (internal quotations omitted)); Gauthia, 2020 WL 5552458, at *6–7 (civil

barratry claim accrued when defendants allegedly solicited plaintiffs to retain

defendants to represent them).

      Here, appellants alleged that appellees improperly solicited appellants and

procured a contract for legal services as a result. Appellants must show improper

solicitation to prevail on their civil barratry claims. See Tex. Law Shield LLP v.

Crowley, 513 S.W.3d 582, 586, 589 & n.6, 590 (Tex. App.—Houston [14th Dist.]

2016, pet. denied) (explaining solicitation is relevant for claims brought under Texas

Government Code section 82.0651(a) by a client, and based on allegations in

petition, section 82.0651(a) “require[d] proof that each contract was obtained as a

result of a paid solicitation”); see also Neese, 479 S.W.3d at 385 (holding civil

barratry claim “requires a client to prove more than that the defendant violated the

laws or disciplinary rules regarding barratry”). Thus, we look to the date or dates of

the alleged improper solicitation to determine when appellants’ civil barratry claims

accrued. See Gauthia, 2020 WL 5552458, at *7 (“Solicitation occurs at the moment

the purported case runner communicates in person with a prospective client about

legal representation for an existing legal problem.”).




                                          37
      Appellees did not present summary-judgment evidence showing the exact

date on which each appellant was improperly solicited. But appellants alleged in

their petition that each appellant was improperly solicited with the primary purpose

of obtaining business and employment for Michael, Jimmy, and Cyndi, and this

solicitation occurred before any appellants signed a contract. See Tex. Dep’t of

Corrections v. Herring, 513 S.W.2d 6, 9 (Tex. 1974); Martz v. Weyerhaeuser Co.,

965 S.W.2d 584, 588 (Tex. App.—Eastland 1998, no writ). Appellees, with their

partial-summary-judgment motion, did include evidence establishing the date on

which each appellant signed a representation agreement or an attorney-client

contract related to appellants’ claims against BP for the Deepwater Horizon oil spill.

And that evidence shows that May 2013 was the last time that any appellant signed

a representation agreement or an attorney-client contract related to her claim against

BP.24 This means that the complained-of improper solicitation of appellants by


24
      In their opening brief, appellants argue that the trial court erred in granting appellees
      summary judgment on appellants’ breach of fiduciary duty claims because the
      affidavit of Cyndi, which was attached to appellees’ partial-summary-judgment
      motion on appellants’ breach of fiduciary duty claims, was conclusory and “lacked
      the necessary factual sufficiency to constitute summary judgment evidence.” But
      this argument does apply to the summary-judgment evidence that accompanied
      appellees’ motion for partial summary judgment on appellants’ civil barratry, civil
      conspiracy, and aiding and abetting claims, which appellants did not challenge in
      their briefing. Here, appellants do not argue that the trial court erred in granting
      appellees summary judgment on appellants’ civil barratry, civil conspiracy, or
      aiding and abetting claims because the evidence attached to appellees’ motion was
      conclusory or “lacked the necessary factual sufficiency to constitute summary
      judgment evidence.” See TEX. R. APP. P. 38.1(f), (i); see also Gonzales v. Thorndale
      Coop. Gin & Grain Co., 578 S.W.3d 655, 657 (Tex. App.—Houston [14th Dist.]
                                             38
appellees had to have occurred on or before the date each appellant signed her

representation agreement or attorney-client contract—the latest being in May 2013.

See Gauthia, 2020 WL 5552458, at *6–7 (civil barratry claim accrued when

defendants allegedly solicited plaintiffs to retain defendants to represent them);

Nguyen, 605 S.W.3d at 782–83. Thus, appellees, on summary judgment, established

that appellants’ civil barratry claims had to have accrued on or before May 2013.

See Gauthia, 2020 WL 5552458, at *6–7; Nguyen, 605 S.W.3d at 782–83.

      As noted, fifty-five appellants filed suit against appellees on October 16,

2017, alleging claims for civil barratry. On December 15, 2017, appellants filed

their first amended petition, adding eighty more appellants to the suit, who also

alleged civil barratry claims against appellees. No matter whether a two-year or

four-year statute of limitations applies to appellants’ civil barratry claims brought

under the original version of Texas Government Code section 82.0651(a), we

conclude that appellees proved as a matter of law that more than four years had

passed since appellants’ claims accrued. Still, because appellants pleaded that the

discovery rule applied to their civil barratry claims, we now consider whether

appellees also conclusively negated applying the discovery rule to appellants’

claims.


      2019, no pet.) (“As the appellant, [he] bore the responsibility to frame the issues and
      arguments for his appeal; and we have no discretion to create an issue or argument
      not raised in the appellant’s brief.”).

                                            39
      B.     Discovery Rule

      The discovery rule is a limited exception to the statute of limitations. Comput.

Assocs. Int’l Inc. v. Altai, Inc., 918 S.W.2d 453, 455, 457 (Tex. 1996). The discovery

rule defers accrual of a cause of action until the plaintiff knew or, exercising

reasonable diligence, should have known of the facts giving rise to the cause of

action. HECI Expl. Co. v. Neel, 982 S.W.2d 881, 886 (Tex. 1998); see also

ExxonMobil Corp. v. Lazy R Ranch, LP, 511 S.W.3d 538, 542–43 (Tex. 2017) (“[A]

claim accrues when injury occurs, not afterward when the full extent of the injury is

known.”). A plaintiff need not know that she has a cause of action. Instead, she

must only know “the facts giving rise to the cause of action.” Altai, Inc., 918 S.W.2d

at 455. The discovery rule applies in limited circumstances where “the nature of the

injury incurred is inherently undiscoverable and the evidence of the injury is

objectively verifiable.” Id. at 456.

      “An injury is inherently undiscoverable if it is by nature unlikely to be

discovered within the prescribed limitations period despite due diligence.” S.V. v.

R.V., 933 S.W.2d 1, 7 (Tex. 1996). An injury is objectively verifiable when the facts

on which liability is predicated can be proven by “direct, physical evidence.” Id.

The term “legal injury” is defined as “an injury giving cause of action by reason of

its being an invasion of a plaintiff’s right.” Murphy, 964 S.W.2d at 270 (internal

quotations omitted).


                                         40
         Appellants argue that the discovery rule applies to their civil barratry claims

brought under the original Texas Government Code section 82.0651(a) because

barratry is inherently undiscoverable and evidence of such claims is objectively

verifiable. Appellants assert that “a lay victim will certainly be unlikely to discover

the barratry within the pr[e]scribed limitations period” and “the discovery rule

should categorically apply to civil barratry claims, just as it has been categorically

applied to legal[-]malpractice claims.”

         In response, appellees argue, as they did in the trial court, that the discovery

rule does not apply to appellants’ civil barratry claims because appellants’

“injury”—the alleged improper solicitation—was not inherently undiscoverable as

“a person always knows when [she] receives an unsolicited phone call or in-person

visit,” “the discovery rule does not toll limitations until the [plaintiff] knows that the

defendant’s conduct was wrongful,” and appellants never asserted that they were

unaware of the alleged improper solicitations in this case. Appellees also assert that

appellants cannot rely on the application of the discovery rule in legal-malpractice

cases.

         This Court recently addressed the discovery rule in the context of civil barratry

claims in two cases, Nguyen and Gauthia. In Nguyen, the plaintiffs pleaded that the

discovery rule tolled the accrual of the statute of limitations on their civil barratry

claims brought under Texas Government Code section 82.0651(c). 605 S.W.3d at


                                            41
770–71, 781–82. When the defendants then moved for summary judgment on the

plaintiffs’ civil barratry claims, asserting that the claims were barred by the statute

of limitations, the trial court granted the defendants summary judgment, concluding

that the discovery rule did not toll the statute of limitations for the claims that were

based on improper solicitation. Id. at 771–72, 779–80, 782.

      On appeal, this Court considered whether the discovery rule applied to the

plaintiffs’ civil barratry claims brought under Texas Government Code section

82.0651(c). Id. at 781–84. In doing so, we noted that the Texas Supreme Court has

“restricted the discovery rule to exceptional cases to avoid defeating the purposes

behind” a statute of limitations. Id. at 782 (quoting Via Net v. TIG Ins. Co., 211

S.W.3d 310, 313 (Tex. 2006)); see also S.V., 933 S.W.2d at 6, 24 (application of

discovery rule “should be few and narrowly drawn”; statute of limitations has benefit

of precluding stale or spurious claims). We then sought to determine whether the

legal injury suffered by the plaintiffs under section 82.0651(c) was inherently

undiscoverable, recognizing that the legal question of whether an injury is inherently

undiscoverable “is decided on a categorical rather than case-specific basis; the focus

is on whether a type of injury rather than a particular injury was discoverable.”

Nguyen, 605 S.W.3d at 782–83.

      As in this case, we determined in Nguyen that the legal injury suffered by a

plaintiff under Texas Government Code section 82.0651(c) occurs when he is


                                          42
improperly solicited in violation of Texas Penal Code section 38.12 or rule 7.03 of

the Texas Disciplinary Rules of Professional Conduct. Id. And the plaintiffs in

Nguyen knew they had been improperly solicited at the time the solicitation

occurred. Id. at 783. An injury cannot be inherently undiscoverable when a plaintiff

knows enough facts to file suit but fails to do so only because he does not know the

law. Id. Based on the nature of the civil barratry claim, a plaintiff knows about the

facts giving rise to his claim under section 82.0651(c) at the time that they occur;

that is, he knows about the solicitous conduct that the statute makes actionable. Id.

We acknowledged the plaintiffs’ argument that a plaintiff who receives a prohibited

solicitation cannot discover his legal injury because he will not know that the

solicitation violated the law, but we disagreed that the accrual of a barratry claim

should be deferred until the plaintiff learns that the law prohibited an attorney’s

conduct. See id. at 783–84.

      In concluding that the discovery rule did not toll the statute of limitations of

the plaintiffs’ civil barratry claims because a claim under Texas Government Code

section 82.0651(c) does not involve the type of injury that is inherently

undiscoverable, we rejected the plaintiffs’ reliance on legal-malpractice cases to

support their assertion that the discovery rule should be applied to civil barratry

claims. See id. Ultimately, we held that “[i]t is the plaintiff’s knowledge of the

conduct constituting a prohibited solicitation, and not his knowledge of the law, that


                                         43
triggers the accrual of the [civil barratry] claim.” Id. at 784. Thus, a plaintiff’s civil

barratry claim under section 82.0651(c) “accrues when he is solicited by the conduct

prohibited in th[e] provision,” and the discovery rule does not toll the applicable

statute of limitations. Id.

      More recently, in Gauthia, this Court addressed whether the discovery rule

applied to the plaintiffs’ civil barratry claims brought under the original version

Texas Government Code section 82.065(b), which allowed a client who hired an

attorney as a result of barratry to sue for rescission of an unlawful contingency-fee

contract. 2020 WL 5552458, at *2, *5–8. In that case, the plaintiffs pleaded that

the discovery rule applied to their civil barratry claims brought under Texas

Government Code section 82.065 and tolled the statute of limitations. Id. at *2. The

defendants moved for summary judgment on the plaintiffs’ civil barratry claims,

asserting that the statute of limitations barred the claims, and although the plaintiffs

argued in their summary-judgment response that “the discovery rule precluded

summary judgment based on the statute of limitations,” the trial court disagreed and

granted the defendants summary judgment. Id. at *3–4.

      On appeal, this Court sought to determine whether the discovery rule tolled

the statute of limitations accrual date for the plaintiffs’ civil barratry claims brought

under the original version of Texas Government Code section 82.065(b). Id. at *6–

8. The plaintiffs argued that the discovery rule applied to their civil barratry claims


                                           44
because the nature of their legal injuries was inherently undiscoverable; “they could

not have discovered their legal injuries because they did not know that the prohibited

solicitation violated the law.” Id. at *7. The plaintiffs relied on legal-malpractice

cases and asserted that their civil barratry claims under section 82.065(b) were

analogous to legal-malpractice claims, which the Texas Supreme Court has

determined are inherently undiscoverable. Id.

      We determined that the plaintiffs’ reliance on legal-malpractice cases was

erroneous because unlike a legal-malpractice claim the plaintiffs did not need

knowledge of the law to perceive their claims—to discover that the defendants had

solicited them. Id. As we explained, the plaintiffs “did not need to know they could

sue [the defendants]; rather, they only needed to know the facts giving rise to their

claims.” Id. at *8. The plaintiffs’ legal injuries were not inherently undiscoverable

because they were aware of the facts giving rise to their claims based on the improper

solicitation when the solicitation occurred. Id. Thus, we held that the discovery rule

did not toll the statute of limitations for the plaintiffs’ civil barratry claims brought

under the original version of Texas Government Code section 82.065(b) because the

claims based on the solicitous conduct did not involve the type of injury that was

inherently undiscoverable. Id. “It is the plaintiff[s’] knowledge of the conduct

constituting a prohibited solicitation, and not [their] knowledge of the law, that

triggers accrual of the claim.” Id. (internal quotations omitted).


                                           45
      Here, we see no reason to stray from our previous decisions about civil

barratry claims and the discovery rule. Appellants, in their petition, alleged how

each individual appellant was solicited—either by telephone or in person. For

instance, as to Gandy, the petition states:

      Gandy received an unsolicited phone call from a woman calling to
      solicit her on behalf of [Michael, Jimmy, and Cyndi]. The primary
      purpose of the personal solicitation was to obtain business for [Michael,
      Jimmy, and Cyndi] and to advertise their services. The solicitor[, i.e.,
      the woman,] was paid (or offered payment) by [Michael, Jimmy, and
      Cyndi] to solicit employment.             [Gandy] had no previous
      attorney[-]client or family relationship with the solicitor []or [Michael,
      Jimmy, and Cyndi]. The [solicitor] told [Gandy] that she was eligible
      to receive a settlement because she owned a business that was losing
      profits and that the [Michael, Jimmy, and Cyndi] could file a claim on
      her behalf against BP.

Appellants’ legal injuries were not inherently undiscoverable because appellants

were aware of the facts giving rise to their claims based on improper solicitation at

the time the solicitations occurred. See id. at *7–8; Nguyen, 605 S.W.3d at 782–84.

In other words, appellants knew about the solicitations at the time that they were

occurring, and they knew about the solicitous conduct that makes Texas Government

Code section 82.0651 actionable. See Nguyen, 605 S.W.3d at 782–84. “It is the

plaintiff[s’] knowledge of the conduct constituting a prohibited solicitation, and not

[their] knowledge of the law” that is important. Gauthia, 2020 WL 5552458, at *8

(internal quotations omitted).




                                          46
      Although appellees did not present summary-judgment evidence showing the

exact date on which each appellant was improperly solicited, they did establish the

date on which each appellant signed a representation agreement or an attorney-client

contract related to their claims against BP for the Deepwater Horizon oil spill. And

the summary-judgment evidence attached to appellees’ partial-summary-judgment

motion shows that May 2013 was the last time that any appellant signed a

representation agreement or an attorney-client contract for her claim against BP.

This means that the complained-of improper solicitations of appellants by appellees

had to have occurred on or before the date each appellant signed her representation

agreement or attorney-client contract—the latest being in May 2013.                       And

appellants’ legal injuries were not inherently undiscoverable because appellants

were aware of the facts giving rise to their claims based on improper solicitation

before May 2013. See Gauthia, 2020 WL 5552458, at *8. We conclude that

appellees established as a matter of law that the discovery rule did not toll the statute

of limitations for appellants’ civil barratry claims.25 See id.



25
      Although appellants, in their briefing, seek to analogize legal-malpractice claims to
      civil-barratry claims brought under the original version of Texas Government Code
      section 82.0651(a) to assert that the discovery rule should apply to the toll the statute
      of limitations in this case, appellants’ reliance on legal-malpractice cases is
      misplaced, particularly because any alleged improper solicitation would have
      occurred before the formation of the attorney-client relationship in this case. See
      generally Gauthia, 2020 WL 5552458, at *7–8 (determining legal-malpractice
      cases not applicable to analysis of discovery rule and civil-barratry claims).

                                             47
      C.     Hughes and McClung Tolling Doctrines

      Appellants next assert that the Hughes and McClung tolling doctrines should

have been applied to their civil barratry claims brought under the original version of

Texas Government Code section 82.0651(a), and when they are applied, summary

judgment on appellants’ civil barratry claims is improper.

      In Hughes v. Mahaney & Higgins, the Texas Supreme Court considered the

proper application of the statute of limitations in a legal-malpractice case when the

attorney allegedly committed malpractice while providing legal services in the

prosecution or defense of a claim that had resulted in litigation. 821 S.W.2d 154,

155–57 (Tex. 1991). There, the plaintiffs hired an attorney who filed suit on their

behalf. Id. at 155. But while representing the plaintiffs in their underlying suit, the

attorney allegedly committed legal malpractice. Id. at 155–56. After the appeals in

their underlying suit were exhausted, the plaintiffs filed a legal-malpractice claim

against their attorney based on errors made by the attorney in the plaintiffs’

underlying suit. Id. at 156. The attorney moved for summary judgment asserting

that the two-year statute of limitations barred the plaintiffs’ legal-malpractice claim

against him. Id.

      The Supreme Court held that the statute of limitations for the plaintiffs’

legal-malpractice claim was tolled until the appeals in the plaintiffs’ underlying suit

were exhausted. Id. at 155–57. As the court explained: “[W]hen an attorney


                                          48
commits malpractice while providing legal services in the prosecution or defense of

a claim which results in litigation, the legal injury and discovery rules can force the

client into adopting inherently inconsistent litigation postures in the underlying case

and in the malpractice case.” Id. at 156. Thus, “[l]imitations are tolled for the second

cause of action [against the attorney] because the viability of the second cause of

action depends on the outcome of the first [in the underlying suit].” Id. at 157. In

essence, in Hughes, the court established a special tolling rule applicable to a precise

set of circumstances: “[W]hen an attorney commits malpractice in the prosecution

or defense of a claim that results in litigation, the statute of limitations on the

malpractice claim against the attorney is tolled until all appeals on the underlying

claim are exhausted.” Id.

      Appellants’ civil barratry claims do not present the untenability conflict that

the Texas Supreme Court recognized in Hughes. The reason for tolling the statute

of limitations in a Hughes-type legal-malpractice case is to prevent a client from

having to argue in her underlying lawsuit that her attorney did not err or that the

attorney’s error did not impact the outcome of the lawsuit, while arguing at the same

time in her legal-malpractice suit that her attorney did err and the error harmed her

underlying suit.26 See id. at 155–57; see also Apex Towing Co. v. Tolin, 41 S.W.3d



26
      To prove a legal-malpractice claim, the plaintiff must establish that: (1) the attorney
      owed the plaintiff a duty, (2) the attorney breached that duty, (3) the breach
                                            49
118, 121 (Tex. 2001) (without tolling of statute of limitations in legal-malpractice

cases when attorney commits malpractice in prosecution or defense of claim that

results in litigation, “the legal-injury rule and the discovery rule [could] force a client

into the untenable position of having to adopt inherently inconsistent litigation

postures in the underlying case and the malpractice case”).

      Appellants’ civil barratry claims are based on improper solicitation of

appellants by appellees before an attorney-client contract was ever signed by

appellants. Thus, the solicitation—the improper conduct that creates appellants’

claims—is not malpractice that is committed in the prosecution or defense of a claim.

See Erikson v. Renda, 590 S.W.3d 557, 566–68 (Tex. 2019). And as a result, the

policy reasons that justify suspending the statute of limitations until the completion

of litigation on legal-malpractice claims involving malpractice in the prosecution or

defense of a claim that results in litigation in a Hughes-type legal-malpractice case,

do not apply here.

      The Texas Supreme Court has confirmed that the tolling doctrine set out in

Hughes only applies to certain legal-malpractice cases involving attorney

malpractice in the prosecution or defense of a claim that results in litigation. See id.

at 559 (“Hughes tolling is animated by several policy considerations unique to



      proximately caused the plaintiff’s injuries, and (4) damages occurred. Belt v.
      Oppenheimer, Blend, Harrison & Tate, Inc., 192 S.W.3d 780, 783 (Tex. 2006).

                                            50
malpractice claims, but it is a ‘clear and strict,’ ‘categorical,’ and ‘bright-line rule’

applicable only to the category of legal-malpractice claims falling within the

articulated paradigm.”); Apex Towing, 41 S.W.3d at 122 (noting “strict application

of the Hughes tolling rule” needed and courts should apply Hughes tolling rule “to

the category of legal-malpractice cases encompassed within its definition”); Murphy,

964 S.W.2d at 272; see also Bloom v. Aftermath Pub. Adjusters, Inc., 902 F.3d 516,

518 (5th Cir. 2018) (rule in Hughes does not “sweep broadly” and has been limited

by Texas Supreme Court); Vacek Grp., Inc. v. Clark, 95 S.W.3d 439, 442–47 (Tex.

App.—Houston [1st Dist.] 2002, no pet.) (noting strict application of Hughes tolling

rule and holding it did not apply to legal-malpractice claim based on errors

committed by attorneys in course of conducting transactional work); Hoover v.

Gregory, 835 S.W.2d 668, 672 (Tex. App.—Dallas 1992, writ denied) (“[W]e

interpret Hughes narrowly and decide that its application should be limited to cases

involving legal malpractice.” (emphasis omitted)).

      For these reasons, we decline to extend the Hughes tolling doctrine and by

applying it to appellants’ civil barratry claims brought under the original version of

Texas Government Code section 82.0651(a).

      Appellants also assert that the McClung tolling doctrine should be applied to

their civil barratry claims. In McClung v. Johnson, the Dallas Court of Appeals, in

a legal-malpractice case, held that “a cause of action for legal malpractice accrues


                                           51
when the act or default occurs and damages are ascertainable; but that . . . the statute

[of limitations] is tolled” for as long as the attorney-client relationship exists. 620

S.W.2d 644, 645–47 (Tex. App.—Dallas 1981, writ ref’d n.r.e.). This tolling

doctrine is no longer good law in the context of legal-malpractice cases. See Willis

v. Maverick, 760 S.W.2d 642, 645 n.2 (Tex. 1988); McCraine v. Chamberlain,

Hrdlicka, White, Williams & Martin, P.C., No. 14-04-00793-CV, 2006 WL 278276,

at *5 (Tex. App.—Houston [14th Dist.] Feb. 7, 2006, pet. denied) (mem. op.); Estate

of Degley v. Vega, 797 S.W.2d 299, 303 n.3 (Tex. App.—Corpus Christi–Edinburg

1990, no writ) (noting Texas Supreme Court expressly disapproved of McClung’s

approach to tolling).27

      We decline to apply the McClung tolling doctrine to appellants’ civil barratry

claims brought under the original version of Texas Government Code section

82.0651(a).




27
      We note that appellants when discussing the McClung tolling doctrine and its
      alleged application to their breach of fiduciary duty claims in their opening brief,
      refer this Court to our previous opinion in Vacek Group, Inc. v. Clark to assert that
      the tolling doctrine in McClung “has never been abolished.” 95 S.W.3d 439, 442
      (Tex. App.—Houston [1st Dist.] 2002, no pet.) (legal-malpractice case). However,
      in Vacek Group, this Court did not approve of the McClung tolling doctrine, nor did
      we apply it in that case; we simply mentioned appellant’s reliance on the doctrine
      in connection with his argument that the statute of limitations was tolled for his
      legal-malpractice claims. See id. Vacek Group does not support appellants’
      assertion that the McClung tolling doctrine should be applied to appellants’ civil
      barratry claims.

                                           52
      In sum, appellees conclusively proved that appellants’ civil barratry claims

brought under the original version of Texas Government Code section 82.0651(a)

accrued more than four years before appellants filed suit and appellees established

that neither the discovery rule, the Hughes tolling doctrine, nor the McClung tolling

doctrine applied to appellants’ claims. We thus hold that the trial court did not err

granting appellees summary judgment on appellants’ civil barratry claims.

      We overrule appellants’ first issue.

                       Conspiracy and Aiding and Abetting

      In their second issue, appellants argue that the trial court erred in granting

appellees summary judgment on their civil conspiracy and aiding and abetting

claims because these claims are derivative, they share a statute of limitations period

with the underlying tort, and appellants’ civil barratry claims are not time barred so

neither are their civil conspiracy and aiding and abetting claims.28

      “[Civil] [c]onspiracy is a derivative tort because ‘a defendant’s liability for

conspiracy depends on participation in some underlying tort for which the plaintiff

seeks to hold at least one of the named defendants liable.’” W. Fork Advisors, LLC


28
      The Texas Supreme Court has not expressly decided whether Texas recognizes a
      cause of action for aiding and abetting. See First United Pentecostal Church of
      Beaumont v. Parker, 514 S.W.3d 214, 224–25 (Tex. 2017); Nguyen, 605 S.W.3d at
      792 n.19. Due to our disposition below, we need not address the propriety of
      alleging such a claim nor the parties’ arguments on appeal as to whether or not such
      a cause of action exists under Texas law. See TEX. R. APP. P. 47.1; Nguyen, 605
      S.W.3d at 792 n.19.

                                           53
v. SunGard Consulting Servs., LLC, 437 S.W.3d 917, 920 (Tex. App.—Dallas 2014,

pet. denied) (quoting Tilton v. Marshall, 925 S.W.2d 672, 681 (Tex. 1996)); see also

Agar Corp. v. Electro Circuits Int’l, LLC, 580 S.W.3d 136, 138, 140–45, 148 (Tex.

2019) (recognizing conspiracy as theory of derivative liability, not independent tort);

Spencer & Assocs., P.C. v. Harper, 612 S.W.3d 338, 354 (Tex. App.—Houston [1st

Dist.] 2019, no pet.). Because there “can be no independent liability for civil

conspiracy,” a plaintiff does not have a viable conspiracy claim if the trial court

correctly grants summary judgment on the underlying tort. Spencer & Assocs., 612

S.W.3d at 354 (internal quotations omitted); see also Nguyen, 605 S.W.3d at 792–

93. And because it is a derivative claim, civil conspiracy takes the statute of

limitations period of the underlying tort that is the object of the conspiracy. Agar

Corp., 580 S.W.3d at 138, 142, 144, 148; see also Nguyen, 605 S.W.3d at 793.

      Aiding and abetting, like civil conspiracy, is also a derivative tort—to the

extent it is an actionable tort in Texas—and the trial court’s proper grant of summary

judgment on the underlying tort serves to grant summary judgment on the plaintiff’s

aiding and abetting claim as well. See W. Fork Advisors, 437 S.W.3d at 921; see

also Nguyen, 605 S.W.3d at 792–93.

      Appellants acknowledge in their briefing that their claims for civil conspiracy

and aiding and abetting are derivative of their civil barratry claims, and they only

assert that the trial court erred in granting appellees summary judgment on their civil


                                          54
conspiracy and aiding and abetting claims because the trial court first erred in

granting appellees summary judgment on appellants’ civil barratry claims. Because

we have held that the trial court properly granted appellees summary judgment on

appellants’ civil barratry claims, we hold that the trial court did not err in granting

appellees summary judgment on appellants’ derivative civil conspiracy and aiding

and abetting claims. See Nguyen, 605 S.W.3d at 793.

      We overrule appellants’ second issue.

                              Breach of Fiduciary Duty

      In their third issue, appellants argue that the trial court erred in granting

appellees summary judgment on their breach of fiduciary duty claims because a

four-year statute of limitations applies to their breach of fiduciary duty claims, their

breach of fiduciary duty claims did not fully accrue until June 26, 2018 when the

trial court dismissed appellants’ civil barratry claims, appellees failed to negate

applying the discovery rule, and the trial court erred in not applying the Hughes and

McClung tolling doctrines to appellants’ breach of fiduciary duty claims. In their

fourth issue, appellants argue that the trial court erred in granting appellees summary

judgment on their breach of fiduciary duty claims because such claims do not require

actual damages to obtain the equitable remedy of fee forfeiture and appellees failed

to negate the availability of statutory civil penalties.




                                           55
      Here, the trial court granted appellees summary judgment on appellants’

breach of fiduciary duty claims without specifying the grounds. See Beverick, 186

S.W.3d at 148 (if trial court grants summary judgment without specifying grounds,

we must uphold judgment if any of asserted grounds are meritorious). Thus,

appellants must show that none of the proposed summary-judgment grounds support

the trial court’s ruling. Rogers v. Ricane Enters., Inc., 772 S.W.2d 76, 79 (Tex.

1989); see also Joe v. Two Thirty Nine Joint Venture, 145 S.W.3d 150, 157 (Tex.

2004) (appellate court will affirm summary-judgment ruling if any of theories

presented to trial court and preserved for appellate review are meritorious).

      In their motion for partial summary judgment on appellants’ breach of

fiduciary duty claims, appellees asserted that appellants had essentially recast their

time-barred civil barratry claims as breach of fiduciary claims “to prevent all of the

barratry-related claims from being dismissed at [one time].”29 Appellees reiterated

this argument at the hearing on their partial-summary-judgment motion.




29
      To the extent that appellants assert in their briefing that appellees did not raise this
      ground in their partial-summary-judgment motion on appellants’ breach of fiduciary
      duty claims, we disagree. See TEX. R. CIV. P. 166a(c); Travis v. City of Mesquite,
      830 S.W.2d 94, 99–100 (Tex. 1992) (“In an appeal from a summary judgment,
      issues to be reviewed by the appellate court must have been actually presented to
      and considered by the trial court.”); see also Crimson Expl., Inc. v. Intermarket
      Mgmt., LLC, 341 S.W.3d 432, 440 (Tex. App.—Houston [1st Dist.] 2010, no pet.)
      (“An appellate court should consider all the grounds for summary judgment . . . that
      were preserved by the movant . . . .”). Appellants acknowledge in their opening
      brief that appellees “moved for summary judgment on [a]ppellants’ breach of
                                             56
      At the time that appellees filed their initial motion for partial summary

judgment on appellants’ civil barratry, civil conspiracy, and aiding and abetting

claims, appellants’ live pleading was their first amended petition. In their first

amended petition, appellants only brought claims against appellees for civil barratry,

civil conspiracy, and aiding and abetting.30 They did not allege any breach of

fiduciary duty claims against appellees.           After appellees filed their initial

partial-summary-judgment motion,31 asserting that appellants’ civil barratry, civil

conspiracy, and aiding and abetting claims were time barred, appellants amended

their petition, alleging, for the first time, claims for breach of fiduciary duty.

Subsequently, the trial court granted appellees summary judgment on appellants’

civil barratry, civil conspiracy, and aiding and abetting claims “based on . . . [the]

statute of limitations” and dismissed those claims. Appellees then moved for partial

summary judgment on appellants’ newly alleged breach of fiduciary duty claims.

      Texas courts have held that a plaintiff may not recast her claim in the language

of another cause of action to avoid limitations or compliance with mandatory statutes

or to circumvent existing case law contrary to the plaintiff’s position. See Earle v.



      fiduciary duty claims, alleging they ‘[were] just a recast of the time-barred barratry
      claims.’”
30
      Appellants also alleged alternative negligence claims against appellees, which they
      later non-suited. See supra.
31
      This motion was for partial summary judgment because appellants’ alternative
      negligence claims were still pending.

                                            57
Ratliff, 998 S.W.2d 882, 893 (Tex. 1999); Walker v. Con Cap Equities, Inc., No.

08-00-00244-CV, 2002 WL 971797, at *5 (Tex. App.—El Paso May 9, 2002, no

pet.) (not designated for publication); Crowder v. Am. Airlines, Inc., No.

05-99-00661-CV, 2000 WL 471520, at *2 (Tex. App.—Dallas Apr. 25, 2000, pet.

denied) (not designated for publication); Wright v. Fowler, 991 S.W.2d 343, 352

(Tex. App.—Fort Worth 1999, no pet.) (plaintiff cannot recast health care liability

claim in language of another cause of action to avoid statute of limitations); In re

Kimball Hill Homes Tex., Inc., 969 S.W.2d 522, 526 (Tex. App.—Houston [14th

Dist.] 1998, orig. proceeding) (underlying nature of claim controls and plaintiff

cannot, by artful pleading, recast claim to avoid adverse effect of statute).

      Here, it is apparent from a review of appellants’ petitions that appellants have

indeed attempted to reframe their time-barred civil barratry claims as breach of

fiduciary duty claims. As to their civil barratry claims, appellants alleged that

appellees engaged in improper solicitation of potential clients by violating several

provisions of Texas Penal Code section 38.12, which prohibits barratry, 32 and rule

7.03 of the Texas Disciplinary Rules of Professional Conduct33 concerning barratry,

and appellees’ procured contracts for legal services or employment as a result.34


32
      See TEX. PENAL CODE ANN. § 38.12(a)(4), (b).
33
      See TEX. DISCIPLINARY R. PROF’L CONDUCT 7.03(a)–(d).
34
      See Act of May 5, 2011, 82d Leg., R.S., ch. 94, § 2, sec. 82.0651(a), 2011 Tex. Gen.
      Laws 534, 535 (amended 2013).

                                           58
Appellants’ breach of fiduciary duty claims are similarly based on appellees’ alleged

improper solicitation. In fact, their breach of fiduciary duty claims focus entirely on

appellees’ alleged failure to disclose that they had secured a contract for legal

services based on improper solicitation. See Crowder, 2000 WL 471520, at *2

(focusing on “[t]he gist” of plaintiff’s complaint). Appellants cannot avoid the fact

that their civil barratry claims are barred by the statute of limitations by trying to

convert them to breach of fiduciary duty claims. See In re Kimball Hill Homes Tex.,

Inc., 969 S.W.2d at 526; see also Rodriguez v. Safeco Ins. Co. of Ind., No.

SA-18-CV-00851-OLG, 2019 WL 650437, at *4–5 (W.D. Tex. Jan. 7, 2019) (order)

(plaintiff could not attempt to reframe time barred claims to avoid applicable statute

of limitations; noting plaintiff’s fraud claim stemmed directly from allegations of

breach of contract); Martz, 965 S.W.2d at 588–89 (essence of claim controls, not

what pleader might choose to call it); Herter v. Wolfe, 961 S.W.2d 1, 5 (Tex. App.—

Houston [1st Dist.] 1995, writ denied).

      In sum, appellants have attempted to reframe their civil barratry claims as

breach of fiduciary duty claims. Yet we have determined that appellees conclusively

proved that appellants’ civil barratry claims brought under the original version of

Texas Government Code section 82.0651(a) are time barred. Because we held that

the trial court did not err granting appellees summary judgment on appellants’ civil

barratry claims based on the statute of limitations, we also hold that the trial court


                                          59
did not err in granting appellees summary judgment on appellants’ breach of

fiduciary duty claims. See, e.g., Walker, 2002 WL 971797, at *5.

      We overrule appellants’ third and fourth issues.35

                                      Conclusion

      We affirm the judgment of the trial court.




                                                Julie Countiss
                                                Justice

Panel consists of Justices Hightower, Countiss, and Farris.




35
      Due to our holding, we need not address appellants’ remaining arguments related to
      their assertion that the trial court erred in granting appellees summary judgment on
      appellants’ breach of fiduciary duty claims. See TEX. R. APP. P. 47.1.

                                           60